internal_revenue_service index no number info release date cc fip spr-111434-00 date dear this letter responds to your date letter that requests an exemption pursuant to sec_15 of revproc_2000_1 i r b from the dollar_figure user_fee with respect to a private_letter_ruling request on behalf of you requested a ruling that is a political_subdivision of an indian_tribal_government within the meaning of sec_7871 of the internal_revenue_code we have determined that the sec_15 exemption does not apply accordingly a user_fee is required as we discussed however may qualify for a reduced user_fee of dollar_figure see appendix a of rev_proc our analysis of your request follows section dollar_figure of revproc_2000_1 imposes in general a user_fee on requests for private letter rulings sec_15 of revproc_2000_1 provides that the user_fee requirements do not apply to departments agencies or instrumentalities of the united_states that certify that they are seeking a letter_ruling on behalf of a program or activity funded by federal appropriations the is listed in revproc_83_87 1983_2_cb_606 as a tribal entity having an indian_tribal_government as defined in sec_7701 of the code the tribal government has delegated some of its governmental functions to has entered into an annual funding agreement and contracts with the united_states department of interior bureau of indian affairs with regard to the expenditure of funds appropriated by the united_states under u s c 450j k for purposes of u s c a a tribal_organization carrying out certain contracts is deemed an executive agency under u s c 450b l a tribal_organization includes a legally established organization of indians that is controlled sanctioned or chartered by the recognized governing body of an indian_tribe for purposes of u s c a u s c a provides that the term executive agency means any executive department or independent establishment in the executive branch of the federal government we have concluded that the term departments agencies or instrumentalities of the united_states as used in sec_15 of revproc_2000_1 does not and was not intended to include an entity described in u s c 450j k title u s c section 450j k provides that for purposes of section a of the federal property and administrative services act of u s c a relating to federal sources of supply including lodging providers airlines and other transportation providers a tribal_organization carrying out a contract grant or cooperative agreement under this subchapter shall be deemed an executive agency when carrying out such contract grant or agreement and the employees of the tribal_organization shall be eligible to have access to such sources of supply on the same basis as employees of an executive agency have such access emphasis supplied by its terms an entity is an executive agency solely for the limited purposes of u s c a consequently an entity is not an executive agency for any other purposes of federal_law accordingly we determined that the user_fee exemption in sec_15 does not apply we also considered although it was not dispositive whether the ruling concerns a program or activity another requirement of sec_15 we note that there is a distinction between the status of an entity under sec_7871 of the code in contrast to the tax status of a program or activity the ruling_request involves an entity whereas the user_fee exemption involves a program or activity the sec_7871 status of an entity can be determined without regard to the entity’s relationship to any program or activity if you have any questions regarding this matter please contact adrian michur not a toll-free call sincerely yours acting associate chief_counsel financial institutions products by william e coppersmith chief branch cc
